DETAILED ACTION
1.	Claims 1-14 of application 16/466,659, filed on 5-June-2019, are presented for examination.  The IDS received on 4-September-2019 has been considered.
 The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
2.	Claim 7 is objected to under 37 CFR 1.75(d)(1), wherein the comma at the end of claim 7 is understood as and should be changed to a period.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.2	Claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The claimed features for “wherein the wheel module determines, as a function of the evaluation of the Page 4 of 8Filed June 5, 2019Attorney Docket No. 816972 acceleration measurement values, a pressure change, necessary to avoid locking of the respective wheel, of the trailer brake pressure, and requests it by an information signal, corresponding to the desired pressure change, from the electronic brake control unit in order to correspondingly adjust the trailer brake pressure”, are not clearly understood, because it is not clear how and/or why the wheel module initially determines the pressure change, and subsequently requests the pressure change from the electronic brake control unit in order to adjust the trailer brake pressure.  
Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

4.2 	Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over DE 102015013761 (Czaja et al, hereinafter C), in view of USP Publication 2010/0152920 (McCann, hereinafter M).  For simplicity, in regard to DE 102015013761, the Examiner will refer to English Language Equivalent document USP Publication 2018/0312148.

4.3	Czaja discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-14.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, McCann describes these features, including:
Claim 1:  A method for decelerating a trailer vehicle [C:0041 (deceleration braking is initiated for the trailer vehicle)] in a vehicle combination having a tractor vehicle and at least one trailer vehicle [C:0030; Fig. 3], wherein wheel brakes of the trailer vehicle are activated pneumatically by a trailer brake pressure [C:0030 (a pneumatic brake system with an anti-lock function)], the method comprising:
[C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors); 0030 (On four of six wheels 11 (two of three axles), wheel revolution rate sensors 12 are provided.)],
generating by the wheel module, an information signal taking into account the acceleration measurement values of the respective wheel [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors, and are continuously detected, in particular by sensors 21, 22 disposed in the control unit (0032))],
transmitting the information signal in a wireless fashion [M:0023-0025 (the towed equipment brakes operate in response to a wireless signal transmitted from the brake controller in the towing vehicle passenger compartment); 0037-0040; 0042-0044; 0045 (a signal can be output from the sway detector (an accelerometer) and transmitted to the brake controller wirelessly via the towed vehicle wireless receiver, if equipped with a transmitter.); 0048-0049; 0052; 0056-0057],
evaluating the acceleration measurement values and monitoring the acceleration measurement values with respect to a locking tendency of the respective wheel [C:0033 (The lateral acceleration of the vehicle aQ is monitored continuously, as is the longitudinal acceleration of the vehicle); 0038 (monitoring/evaluating the lateral and longitudinal accelerations results in preventing the wheels from locking); 0041 (antilock control engages for the wheels on the inside of the turn)], and 
when an information signal of the wheel module is received, adjusting, by an electronic brake control unit [C:0030 (control unit)], the trailer brake pressure taking into account the information signal [C:0036 (an automatic braking process is triggered. This consists of test brakings with brake pressure increasing in stages); 0038 (The automatic braking process is triggered and the brake pressure on the side on the inside of the turn is increased in defined steps); 0041 (Brake pressure is increased in pulses on the inside of the turn... deceleration braking is initiated for the trailer vehicle, at least for the wheels on the outside of the turn, in particular for all wheels)].  
Claim 2:  wherein the acceleration measurement values are evaluated by evaluation electronics of the wheel module [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors)], and a locking tendency of the respective wheel, is determined [C:0038 (monitoring/evaluating the lateral and longitudinal accelerations results in preventing the wheels from locking); 0041 (antilock control engages for the wheels on the inside of the turn)], wherein information signals corresponding to the evaluation of the acceleration measurement values and of the locking tendency determined in the process are generated and transmitted in a wireless fashion [M:0047 (When the microprocessor of the brake controller receives signals from at least one trailer sway sensor indica-tive of a trailer sway condition, it can transmit signals to the towed vehicle wireless receiver for modifying the braking characteristics of the towed vehicle. For example, the micro-processor can transmit pulse signals to the left-side brake 126 and the right-side brake 128 so that the left-side brake 126 and the right-side brake 128 of the towed vehicle are pulsed.); 0052; 0056-0057].  

Claim 3:  wherein the wheel module determines, as a function of the evaluation of the Page 4 of 8Filed June 5, 2019Attorney Docket No. 816972 acceleration measurement values, a pressure change, necessary to avoid locking of the [C:0038 (In the usual anti-lock controllers, increasing the brake pressure can be controlled via actuation times of inlet magnets on control valves...monitoring/evaluating the lateral and longitudinal accelerations results in preventing the wheels from locking); 0041 (Brake pressure is increased in pulses…antilock control engages for the wheels on the inside of the turn)], and requests it by an information signal, corresponding to the desired pressure change, from the electronic brake control unit in order to correspondingly adjust the trailer brake pressure [C:0036; 0038; 0041].
  
Claim 4:  wherein the respective wheel module transmits information signals only in the case of a locking tendency being determined [C:0033; 0038; 0041]. 
 
Claim 5:  wherein the acceleration measurement values comprise the acceleration of the respective wheel in radial direction and/or in tangential direction [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors, and are continuously detected, in particular by sensors 21, 22 disposed in the control unit (0032)); 0033 (The lateral acceleration of the vehicle aQ is monitored continuously, as is the longitudinal acceleration of the vehicle)].  

Claim 6:  wherein when an information signal of a wheel module is received [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors, and are continuously detected, in particular by sensors 21, 22 disposed in the control unit (0032))], an electronic brake control unit of a tractor vehicle adjusts the trailer brake pressure for the trailer vehicle [C:0036; 0038; 0041].
  
Claim 7:  wherein a trailer brake pressure for the trailer vehicle, which pressure acts on the wheel brakes of the trailer vehicle, is made available at a pneumatic coupling head of the tractor vehicle [C:0030 (The operation of the brake cylinders is controllable by a control unit. An electrical line P, a pneumatic pressure line AS and a pneumatic control line AC are connected to the control unit)].
  
Claim 8:  A wheel module, for arrangement on a wheel of a trailer vehicle [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors); 0030 (On four of six wheels 11 (two of three axles), wheel revolution rate sensors 12 are provided.)], the wheel module comprising:
an acceleration sensor configured to measure a radial and/or tangential acceleration of the wheel so as to provide acceleration measurement values [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors); 0033 (The lateral acceleration of the vehicle aQ is monitored continuously, as is the longitudinal acceleration of the vehicle)], 
module electronics configured to make available an information signal taking into account the acceleration measurement values determined by the acceleration sensor [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors, and are continuously detected, in particular by sensors 21, 22 disposed in the control unit (0032))], and
Page 5 of 8Filed June 5, 2019Attorney Docket No. 816972a transmitter device configured to wirelessly transmit the information signal [M:0042-0044; 0045 (a signal can be output from the sway detector (an accelerometer) and transmitted to the brake controller wirelessly via the towed vehicle wireless receiver, if equipped with a transmitter.); 0047 (When the microprocessor of the brake controller receives signals from at least one trailer sway sensor indicative of a trailer sway condition, it can transmit signals to the towed vehicle wireless receiver for modifying the braking characteristics of the towed vehicle.); 0052; 0056-0057].
  
Claim 9:  wherein the wheel module is assigned evaluation electronics which are designed to evaluate the acceleration measurement values and to monitor them with respect to a locking tendency of the respective wheel [C:0033 (The lateral acceleration of the vehicle aQ is monitored continuously, as is the longitudinal acceleration of the vehicle); 0038 (monitoring/evaluating the lateral and longitudinal accelerations results in preventing the wheels from locking); 0041 (antilock control engages for the wheels on the inside of the turn)].  

Claim 10:  wherein the evaluation electronics are part of the module electronics [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors)] and are connected to the transmitter device [M:0037-0040; 0042-0044; 0045 (a signal can be output from the sway detector (an accelerometer) and transmitted to the brake controller wirelessly via the towed vehicle wireless receiver, if equipped with a transmitter.); 0047 (When the microprocessor of the brake controller receives signals from at least one trailer sway sensor indicative of a trailer sway condition, it can transmit signals to the towed vehicle wireless receiver for modifying the braking characteristics of the towed vehicle.); 0052; 0056-0057].
  
Claim 11:  A vehicle combination [C:0030], comprising:
a tractor vehicle [C:0030]; and
a trailer vehicle [C:0030],
wherein each of the tractor vehicle and the trailer vehicle includes, for each wheel thereof, a pneumatically activated wheel brake [C:0030 (a pneumatic brake system with an anti-lock function)],
wherein the tractor vehicle has an electronic brake control unit for monitoring the wheel brakes of the tractor vehicle and a pneumatic coupling head for making available a trailer brake pressure for the wheel brakes of the trailer vehicle [C:0030 (The operation of the brake cylinders is controllable by a control unit. An electrical line P, a pneumatic pressure line AS and a pneumatic control line AC are connected to the control unit)],
wherein a wheel module as claimed in claim 8 is arranged on a wheel of the trailer vehicle [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors); 0030 (On four of six wheels 11 (two of three axles), wheel revolution rate sensors 12 are provided.)],
wherein the electronic brake control unit of the tractor vehicle is assigned a receiver for receiving information signals of the at least one wheel module [M:0045 (a signal can be output from the sway detector (an accelerometer) and transmitted to the brake controller wirelessly via the towed vehicle wireless receiver, if equipped with a transmitter.); 0047 (When the microprocessor of the brake controller receives signals from at least one trailer sway sensor indicative of a trailer sway condition, it can transmit signals to the towed vehicle wireless receiver for modifying the braking characteristics of the towed vehicle.); 0048; 0052; 0056-0057], and
wherein the electronic brake control unit is designed to adjust the trailer brake pressure  as a function of the information signals [C:0036; 0038; 0041].  

Claim 12:  wherein each wheel of the trailer vehicle has a wheel module [C:0016 (The longitudinal acceleration can be determined from the signals of the wheel revolution rate sensors); 0030 (On four of six wheels 11 (two of three axles), wheel revolution rate sensors 12 are provided.)].  

Claim 13:  wherein a trailer brake pressure can be applied to the wheel brakes of the trailer vehicle from a common trailer brake circuit [C:0030 (The operation of the brake cylinders is controllable by a control unit. An electrical line P, a pneumatic pressure line AS and a pneumatic control line AC are connected to the control unit)].
  
Claim 14:  wherein the tractor vehicle has the receiver for receiving information signals of the at least one wheel module [M:0045 (a signal can be output from the sway detector (an accelerometer) and transmitted to the brake controller wirelessly via the towed vehicle wireless receiver, if equipped with a transmitter.); 0047 (When the microprocessor of the brake controller receives signals from at least one trailer sway sensor indicative of a trailer sway condition, it can transmit signals to the towed vehicle wireless receiver for modifying the braking characteristics of the towed vehicle.); 0048; 0052; 0056-0057; 0060].


4.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the method for controlling brakes as described by Czaja, with the towed equipment brake controller utilizing wireless signals as disclosed by McCann, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C, N and O on the attached PTO-892 Notice of References Cited:
	Documents A and O define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents B-C and N define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
 

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661